DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 08/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 5 is objected to because of the following informalities:  
	Claim 5 recites the term “the thickness” which should instead recite “the thickness (T)” for consistency with claim 1. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the phrase “comprises a synthetic substance of acrylonitrile and methacrylic acid,...or a combination thereof.” It is unclear if the core layer must comprise acrylonitrile in addition to at least one other material of the remaining list, or if the combination of acrylonitrile+methacrylic acid is one blended material from the entire list, or if acrylonitrile is one material from the entire list. For purposes of examination, claim 7 is interpreted as reciting “comprises a synthetic substance of acrylonitrile, methacrylic acid,…or a combination thereof.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 requires all the limitations from claim 13 which is a currently withdrawn claim. Claim 18 should not refer to a withdrawn claim, but instead should be amended to explicitly recite all pertinent text from withdrawn claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5, 7-8, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) in view of Aizanberg et al. (US-20150209846-A1).
	Regarding claim 1, Niwa teaches a composite material (adhesive tape), comprising: a first thermoplastic adhesive layer, formed of a first thermoplastic resin; a second thermoplastic adhesive layer, formed of a second thermoplastic resin; a core layer, having a first surface and a second surface which are opposite to each other, wherein the first surface is bonded to the first thermoplastic adhesive layer, and the second surface is bonded to the second thermoplastic adhesive layer, wherein the core layer has a plurality of cavities (Niwa, Par. 0013-0015, 0018, 0061-0074, and claims 1-4). Niwa further teaches wherein the adhesive is a hot melt adhesive (Niwa, Par. 0061).  Niwa further teaches wherein each of the plurality of cavities has an average pore diameter (d) of 20 to 180 µm (Niwa, Par. 0015) and the core layer has a thickness (T) of 0.05 to 1.0 mm (50 to 1000 µm) (Niwa, Par. 0058). Niwa therefore teaches a range of pore diameters and core layer thickness (T) that renders obvious wherein the pore diameter (d) is smaller than the thickness of the core layer, see MPEP 2144.05, I.
	Niwa does not specifically disclose wherein the first thermoplastic resin and the second thermoplastic resin are respectively adapted to be filled in a part of the plurality of cavities adjacent to the first surface of the core layer and a part of the plurality of cavities adjacent to the second surface of the core layer by heating.
	Aizanberg teaches a composite material comprising a porous layer and a thermoplastic adhesive layer formed of a thermoplastic resin, wherein the thermoplastic adhesive layer is bonded to a surface 
	Since both Niwa and Aizanberg are analogous art as they both teach composite materials comprising a porous layer and a thermoplastic adhesive layer formed of a thermoplastic resin, wherein the thermoplastic adhesive layer is bonded to a surface of the porous layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Aizanberg to modify Niwa and adapt the first and second thermoplastic resin of Niwa to be filled in a part of the pores of the plurality of cavities of Niwa. This would allow for an adhesive that can be bonded to a body on contact and can allow for permanent or reversible adhesion (Aizanberg, Par. 0034 and 0075).
	Regarding claim 2, modified Niwa teaches the composite material according to claim 1, wherein in a second state after the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are heated, a part or all of the first thermoplastic resin of the first thermoplastic adhesive layer is filled in a part of the plurality of cavities located in the first surface of the core layer to form a first filling part, and a part or all of the second thermoplastic resin of the second thermoplastic adhesive layer is filled in a part of the plurality of cavities located in the second surface of the core layer to form a second filling part (Niwa, Par. 0015, 0059-0061, 0074, 0082, and Fig. 1; Aizanberg, Abstract, Par. 0011-0012, 0034, and 0075).
	Regarding claim 3, modified Niwa teaches the composite material according to claim 2, wherein in a first state before the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are heated, one of the first thermoplastic adhesive layer and the second thermoplastic adhesive layer is connected with the core layer to form a first boundary line, and the first boundary line has a first length (L1), in the second state after the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are heated, the first filling part or the second filling part is connected with the core layer 
	Regarding claim 4, modified Niwa teaches the composite material according to claim 1, wherein the pore diameter (d) of each of the plurality of cavities is 20 to 180 µm (.02 - .18 mm) (Niwa, Par. 0015), which overlaps the claimed range of 0.05-0.5 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Regarding claim 5, modified Niwa teaches the composite material according to claim 1, wherein the thickness of the core layer is 0.05 to 1.0 mm (Niwa, Par. 0058), which overlaps the claimed range of 0.1-1.5 mm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
		Regarding claim 7, modified Niwa teaches the composite material according to claim 1, wherein the core layer comprises a synthetic substance of acrylonitrile and polyurethane (Niwa, Par. 0034, 0052, and Claims 1-2).
	Regarding claim 8, modified Niwa teaches the composite material according to claim 1, wherein the first thermoplastic resin and the second thermoplastic resin are hot-melt adhesive (Niwa, Par. 0061). Modified Niwa further teaches wherein the dimensional change rate of the adhesive is measured at 90 
	Regarding claim 10, modified Niwa teaches the composite material according to claim 1, wherein thicknesses of the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are 10 to 80 µm (.01 to .08 mm) (Niwa, Par. 0074), which lies within the claimed range of 0.01-0.3 mm, and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 11, modified Niwa teaches the composite material according to claim 1, wherein the first thermoplastic resin and the second thermoplastic resin respectively polyurethane (Niwa, Par. 0061-0062).
	Regarding claim 17, modified Niwa teaches an electronic device, comprising: a body; and a casing covering the body, wherein the casing is a composite material as claimed in claim 1 (Niwa, Par. 0004-0005, 0018, 0033, and 0171).
	Regarding claim 18, modified Niwa teaches an electronic device, comprising: a body; and a casing covering the body, wherein the casing is a composite material as claimed in claim 1 (Niwa, Par. 0004-0005, 0018, 0033, and 0171). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113). The electronic device structure of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process electronic device structure subjected to the process steps of claim 18, and therefore absent any .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) in view of Aizanberg et al. (US-20150209846-A1) as applied to claim 1 above, and further in view of McCoy et al. (US-20120009401-A1).
	Regarding claim 6, modified Niwa teaches all of the elements of the claimed invention as stated above for claim 1. Modified Niwa further teaches wherein the core layer is a closed porous polyurethane foam (Niwa, Par. 0034 and claims 1-2).
	Modified Niwa does not specifically disclose wherein the density of the core layer is 0.003-1 g/cm3.
	McCoy teaches a multilayer composite material comprising a layer of a polyurethane foam wherein the layer of a polyurethane foam has a density of from 50 kg/m3 to 250 kg/m3 (0.05 g/cm3 to 0.25 g/cm3) (McCoy, Abstract, Par. 0012 and 0042), which lies within the claimed range of from 0.003-1 g/cm3, and therefore satisfies the claimed range, see MPEP 2131.03.
	Since both modified Niwa and McCoy are analogous art as they both teach multilayer composite materials comprising a layer of a porous polyurethane foam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McCoy to modify modified Niwa and create the core layer of modified Niwa to have a density in the range of 0.05 g/cm3 to 0.25 g/cm3. This would allow for a core layer with good adhesion and desirable tack (McCoy, Par. 0012 and 0039-0045).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) in view of Aizanberg et al. (US-20150209846-A1) as applied to claim 1 above, and further in view of Mussig et al. (US-20110067799-A1).
	Regarding claim 9, modified Niwa teaches the all of the elements of the claimed invention as sated above for claim 1. Modified Niwa does not specifically disclose wherein the first thermoplastic resin and the second thermoplastic resin have a melt index of from 6 g/10 min to 15 g/10 min. 
	Mussig teaches a composite material comprising a core layer (carrier material) of a porous material (foam), comprising an adhesive layer on both sides of the porous material (Mussig, Abstract, Par. 0070, 0077), wherein the adhesive layers comprise a thermoplastic resin (olefin) with a melt index of less than 8 g/10 min (Mussig, Abstract, Par. 0013, 0016, and claims 1 and 3), which overlaps the claimed range of 6 g/10 min to 15 g/10 min, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Since both modified Niwa and Mussig are analogous art as they both teach composite material comprising a core layer (carrier material) of a porous material (foam), comprising an adhesive layer on both sides of the porous material wherein the adhesive layers comprises a thermoplastic resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Mussig's thermoplastic resin as the first and second thermoplastic resins of modified Niwa. This would allow for an adhesive that is absent of solvent, exhibits water resistance, exhibits high initial adhesion, exhibits high adhesion to low-energy surfaces, possesses unwind characteristics, and exhibits redetachability (Mussig, Par. 0008).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) in view of Aizanberg et al. (US-20150209846-A1) as applied to claim 1 above, and further in view of Kuwahara et al. (US-20100209649-A1).
	Regarding claim 12, modified Niwa teaches all of the elements of the claimed invention as stated above for claim 1. Modified Niwa further teaches wherein the composite material can further comprise release layers (Niwa, Par. 0074).
	Modified Niwa does not teach wherein the composite material further comprises a first resin-impregnated layer and a second resin-impregnated layer which are respectively arranged at two sides of a laminated body formed by the core layer, the first thermoplastic adhesive layer and the second thermoplastic adhesive layer, wherein the first thermoplastic adhesive layer is located between the first resin-impregnated layer and the core layer, and the second thermoplastic adhesive layer is located between the second resin-impregnated layer and the core layer.
	Kuwahara teaches a composite material comprising a core layer (21), an adhesive layer on each side of the core layer (22). Kuwahara further teaches wherein a release liner (3) is located on the side opposite the core layer on each of the adhesive layers (Kuwahara, Abstract, Par. 0006, 0021, and Fig. 1). Kuwahara further teaches wherein the resin layers are resin-impregnated layers (resin base materials treated with resin release agents) (Kuwahara, Par. 0070-0072).
	Since both modified Niwa and Kuwahara teach composite materials comprising a core layer, an adhesive layer on each side, and a release layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kuwahara to modify modified Niwa and include Kuwahara’s release liners on the side opposite the core layer on each of the adhesive layers of Niwa. This would allow for an adhesive material with a release liner that protects the adhesive layers and induces less outgassing (Kuwahara, Par. 0015 and 0069-0070).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        


/Eli D. Strah/Primary Examiner, Art Unit 1782